THORNTON, J.
The insurer, Argonaut Insurance Companies, appeals from a ruling of the circuit court, reversing the referee and the Workmen’s Compensation Board, holding that claimant had established, by a preponderance of the evidence, that she was injured on the job and was therefore entitled to workmen’s compensation benefits.
The evidence heard by the referee was conflicting. The claimant testified that she wrenched her back on December 16, 1974, when she leaned across a desk at work. Her testimony was circumstantially supported by testimony of her daughter. One of claimant’s co-workers testified that on the morning of December 17, 1974, claimant told her that the injury occurred at home when she was "reaching across the breakfast table” or was "picking up something for her daughter.” An insurance claim form prepared by an employe in claimant’s physician’s office indicated that claimant "wrenched her back while at home.” The medical evidence is inconclusive; there is no mention of causal factors for claimant’s disability in the medical records around the time of the injury.
The hearings referee indicated that all of the witnesses appeared credible but concluded that "despite claimant’s apparent credibility, the Referee is unable to ignore the evidence that contradicts her and the circumstances that support the contradiction.” The referee therefore concluded that claimant had not met her burden of proof that her injury was sustained on the job. We reach the same conclusion based upon our de novo review of the entire record.
Reversed.